Citation Nr: 0832469	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  01-03 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar paravertebral myositis with bulging disc.

2.  Entitlement to an effective date earlier than December 8, 
1999, for the award of a 40 percent rating for lumbar 
paravertebral myositis with bulging disc.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from November 1990 to April 
1991, with additional service in the Puerto Rico National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.    

The Board remanded these matters for procedural and 
evidentiary considerations in December 2003, February 2006, 
and November 2007.  The claims are now ready for 
adjudication.


FINDINGS OF FACT

1.  Prior to February 13, 2008, the veteran's lumbar 
paravertebral myositis with bulging disc was manifested by at 
most moderate limitation of motion and absent ankle jerks or 
muscle spasm, but not by pronounced intervertebral disc 
syndrome, or incapacitating episodes of six or more weeks in 
duration over the previous year.

2.  Since February 13, 2008, the veteran's lumbar 
paravertebral myositis with bulging disc has been manifested 
by pronounced intervertebral disc syndrome.

3.  A June 9, 1999, Board decision granted a 10 percent, but 
not greater, rating for the veteran's lumbar paravertebral 
myositis with bulging disc.  He did not appeal.

4.  In an August 1999 rating decision, the RO effectuated the 
Board's decision and assigned a 10 percent rating, effective 
from September 14, 1995.

5.  In December 1999, he filed a claim for an increased 
rating, which was granted in a July 2000 rating decision to 
40 percent effective from December 8, 1999.

6.  VA treatment records dated from June 17, 1999, 
demonstrate moderate, but not greater, recurrent attacks of 
intervertebral disc syndrome.  

7.  Prior to June 17, 1999, the veteran had not filed a 
claim, an informal claim or an intent to file a claim for a 
higher rating.


CONCLUSIONS OF LAW

1.  Prior to February 13, 2008, the criteria for a disability 
rating in excess of 40 percent for lumbar paravertebral 
myositis with bulging disc have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DCs 
5292, 5293, 5295 (2002) (2003), 5235-5243 (2007).

2.  Since February 13, 2008, the criteria for a 60 percent, 
but not greater, rating for lumbar paravertebral myositis 
with bulging disc have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DCs 5292, 5293, 
5295 (2002) (2003), 5235-5243 (2007).

3.  The criteria for an effective date earlier than December 
8, 1999, for the assignment of a 40 percent rating for lumbar 
paravertebral myositis with bulging disc have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.157, 
3.400, 4.71a, DC 5293 (2002).

4.  The criteria for an effective date of June 17, 1999, for 
the assignment of a 20 percent, but not greater, rating for 
lumbar paravertebral myositis with bulging disc have been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 
3.157, 3.400, 4.71a, DC 5293 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

With respect to the veteran's increased rating claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran with 
respect to his claim for an increased rating in September 
2001, January 2004, and May 2006.  With respect to the claim 
for an earlier effective date, May 2006 and November 2007 
letters also provided relevant notice as to this claim, and 
additional notice is otherwise arguably unnecessary since the 
effective date was assigned following the grant of an 
increased rating.  Goodwin v. Peake, No. 05-0876 (Fed. Cir. 
May 19, 2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board acknowledges that the VCAA letters sent in 
September 2001, January 2004, and May 2006 as to the 
veteran's increased rating claim do not meet the requirements 
of Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice as to these 
claims.  Nonetheless, such presumption has been overcome for 
the reasons discussed below.  

In addition, the veteran was provided with correspondence 
regarding what was needed to support his claim for an 
increased rating.  Specifically, the September 2001, January 
2004, and May 2006 VCAA notice letters advised him that his 
statements and medical and employment records could be used 
to substantiate his claim, and he can reasonably be expected 
to have understood the applicable diagnostic codes provided 
in the December 2001 rating action and June 2005, March 2007, 
and April 2008 supplemental statements of the case.  

Based on the above, the veteran can be expected to have 
understood what was needed to support his claim, including 
the impact of his disabilities on his daily life.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
the VA spine examination in June 2000, he stated that he was 
absent 5 or 6 times due to his low back condition, and that 
he could not do sit-ups, and had difficulty with push-ups and 
running.  

Similarly, at the time of his VA spine examination in October 
2001, he noted that he experienced severe back pain at the 
rate of three times per month that required several hours of 
bed rest, and at the time of examination in April 2005, he 
experienced acute severe back pain at the rate of two times 
per month.  Finally, at his VA spine examination in February 
2008, he indicated that his back pain affected his ability to 
do his previous occupation as a security officer, and that he 
had difficulty in doing household chores.  He also sometimes 
needed assistance to put on his socks and shoes, and could 
not walk more than 15 minutes.  

In summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the need to 
be worse to support his increased rating claim, with 
particular emphasis on an adverse impact on his daily life 
and employment, and that notice deficiencies in this matter 
do not affect the essential fairness of the adjudication.  
Medical evidence relevant to the diagnostic codes was also 
elicited on VA examinations.  Therefore, the presumption of 
prejudice is rebutted, and no further development is required 
regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service medical records are associated with the claims 
folder, as are post-service VA and private examination and 
treatment records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The veteran 
has also not indicated any intention to provide additional 
evidence in support of his claim.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Entitlement to a Rating in Excess of 40 percent for 
Lumbar Paravertebral Myositis with Bulging Disc

Service connection was granted for low back pain, bulging 
disc at L4-5 and L5-S1 by a November 1996 rating decision, at 
which time a noncompensable rating was assigned, effective 
September 14, 1995, under pre-amended DC 5293.  A June 1999 
Board decision determined that the veteran's low back 
disorder warranted a 10 percent, but not greater, rating for 
mild intervertebral disc syndrome, and an August 1999 rating 
action assigned a 10 percent evaluation for this disorder, 
effective from September 14, 1995.  He filed a claim for 
increased rating in December 1999, and the July 2000 rating 
decision increased the rating to 40 percent, effective from 
December 8, 1999.

VA spine examination in June 2000 revealed that the veteran 
complained of severe low back pain that radiated into his 
mid-back, neck, and buttocks.  He also reported radiating 
pain into the left thigh and knee, and occasional numbness of 
the distal leg.  During the previous year, he was prescribed 
12 sessions of physical therapy on October 1999, and 10 
additional sessions in February 2000.  

Physical examination revealed forward flexion of 85 degrees, 
backward extension of 30 degrees, bilateral lateral flexion 
of 40 degrees, and bilateral rotation of 35 degrees.  There 
was no painful motion.  There was also no objective evidence 
of painful motion on all movements of the lumbar spine, and 
no lumbar spasm, weakness of the legs, or tenderness.  There 
were no postural deformities.  He had 2 centimeter atrophy on 
the left thigh and left calf, absent ankle jerks, and 
diminished knee jerks.  

The diagnosis was lumbar paravertebral myositis with bulging 
disc, and L5-S1 bulging disc by magnetic resonance imaging 
(MRI) in August 1999.  The examiner commented that physical 
examination indicated absent Achilles muscle reflexes which 
pointed out towards damage to both S1 roots.  July 2001 VA 
outpatient records reflect that range of motion of the 
musculoskeletal system was intact, with adequate muscle tone, 
and no deformities.

VA spine examination in October 2001 revealed that the 
veteran complained of moderate low back pain with radiation 
into the left lower extremity.  He believed that he needed a 
4-point cane.  Physical examination revealed forward flexion 
to 90 degrees, backward extension to 35 degrees, bilateral 
rotation to 35 degrees, and bilateral lateral flexion to 90 
degrees.  There was no objective evidence of painful motion, 
no spasm, no leg weakness, and no tenderness.  

Neurological examination indicated diminished pinprick and 
smooth sensation on all dermatomes of the left leg.  The 
veteran had absent ankle jerks bilaterally, and diminished 
knee jerks +1 bilaterally.  The diagnosis was lumbar 
paravertebral myositis with bulging disc.  

December 2001 examination in connection with the veteran's 
Social Security Administration (SSA) disability claim 
revealed lumbar flexion to 60 degrees, and lateral flexion 
from 0 to 30 degrees, bilaterally.  

A March 2003 private medical report reflects that 
musculoskeletal examination revealed flattened lumbar 
lordosis, mildly tender lumbar spinous processes, moderately 
tender and indurated lower parthoracics or paralumbars on 
intermediate depth palpation bilaterally, painfully decreased 
forward flexion of the trunk (lacked 21 centimeters to touch 
toes in long sitting position), painfully decreased extension 
of trunk at 20 degrees, positive straight leg raising at 76 
degrees bilaterally, and mild hypoesthesia of both distal 
lower legs.  The diagnosis was symptomatic lumbar 
intervertebral disc disease with associated chronic 
iliolumbar myositis.  

VA outpatient records from April 2003 reflect that range of 
motion of the musculoskeletal system was intact, with 
adequate muscle tone, and no deformities.  The assessment 
included chronic low back pain secondary to degenerative disc 
disease (DDD).  

VA treatment records from October 2004 reflect that there was 
evidence of spasm.  Flexion at this time was found to be very 
limited at 30 degrees, extension was at 20 degrees, and 
lateral bending on the right was 30 degrees and on the left, 
45 degrees.  Deep tendon reflexes were +2 bilaterally and 
there were no sensory deficits.  The assessment was that the 
veteran had a past history of herniated nucleus pulposus at 
L5-S1 with no neurologic deficits on physical examination.  

February 2005 computed tomography (CT) scan of the lumbar 
spine revealed an impression of mild circumferential bulging 
disc L5-S1 level and early hypertrophic changes of the facet 
joints at L4-5.  

VA spine examination in April 2005 revealed that the veteran 
had undergone an epidural block in November or December 2004.  
The veteran's complaints included numbness and leg or foot 
weakness.  His pain was described as severe.  Examination of 
the spine revealed mild lumbar flattening and lordosis but no 
kyphosis or scoliosis.  There was also no ankylosis.  There 
was also evidence of moderate muscle spasm.  

Thoracolumbar flexion was from 0 to 40 degrees, extension was 
0 degrees, lateral flexion was from 0 to 20 degrees 
bilaterally, and bilateral rotation was from 0 to 20 degrees 
bilaterally.  The veteran reported severe acute low back pain 
at the rate of 2 times per month which would last 1-2 weeks.  
The diagnosis was lumbar paravertebral myositis with L5-S1 
bulging disc.  

April 2005 VA peripheral nerves examination revealed that 
complaints of numbness in the right leg and symptoms were 
found to suggest bilateral lumbar radiculopathy.  There was 
no gross motor deficit, and no atrophy.  Straight leg raising 
on this examination revealed range of motion to 90 degrees 
with pain.  Back pain was elicited at 80 degrees with raising 
of the left leg.  

Sensory examination was equivocal but did not follow a 
dermatomal pattern on the right.  Achilles reflexes were 1+ 
bilaterally.  There was bilateral radiculopathy, worse on the 
right, without atrophy or fasciculations.  The diagnosis was 
clinical lumbar radiculopathy bilaterally S1 level more in 
the right, related to the veteran's service-connected lumbar 
discogenic disease.  A May 2006 VA treatment record noted 
that an electromyogram (EMG) did not reveal any evidence of 
L5-S1 radiculopathy.  

VA spine examination on February 13, 2008, revealed that the 
examiner reviewed the veteran's claims file in connection 
with his examination.  The examiner noted that an October 
2005 EMG did not reflect evidence of L5-S1 radiculopathy.  He 
reported that he walked with the use of a 4-point cane.  
Thoracolumbar spine forward flexion was to 57 degrees, 
extension was to 13 degrees, bilateral lateral flexion was to 
22 degrees, and bilateral lateral rotation was to 25 degrees.  
There was painful flexion from 40 to 57 degrees, painful 
extension from 0 to 13 degrees, painful bilateral lateral 
bending to 22 degrees, and painful bilateral rotation from 25 
to 30 degrees.  This was objectively confirmed by moderate 
spasms of the lumbar paravertebral muscles L3 to S1, 
bilaterally, and tenderness at the mid-line of L5-S1.  

The examiner did not find any deformity of the spine.  
Sensory examination demonstrated intact pinprick and light 
touch of the lower extremities.  Deep tendon reflexes at the 
knee were +1 and the Achilles muscle reflexes were trace, 
bilaterally.  There was no history of incapacitating episodes 
requiring bed rest that was prescribed by a physician.  The 
diagnosis was L5-S1 bulging disc and moderate lumbar 
paravertebral myositis.  The examiner commented that the 
veteran's results were worse than those from the veteran's 
June 2000 VA spine examination, with decreased range of 
motion, increased tenderness, and moderate spasms to 
palpation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, 
staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

As was previously noted, service connection was granted for 
low back pain, bulging disc at L4-5 and L5-S1 by a November 
1996 rating decision, at which time a noncompensable rating 
was assigned, effective September 14, 1995, under pre-amended 
DC 5293.  A June 1999 Board decision determined that the 
veteran's low back disorder warranted a 10 percent, but not 
greater, rating for mild intervertebral disc syndrome, and an 
August 1999 rating action assigned a 10 percent evaluation 
for this disorder, effective from September 14, 1995.  He 
filed a claim for increased rating in December 1999, and the 
July 2000 rating decision increased the rating to 40 percent, 
effective from December 8, 1999.

The Board is in agreement with the application of the above-
noted criteria, but finds that effective from February 13, 
2008, an increased rating of 60 percent, but not greater, is 
warranted for the veteran's service-connected low back 
disorder.  

With respect to the veteran's claim for increased rating, the 
Board is mindful of the fact that it will be necessary to 
consider pre-amended DCs 5291, 5292, 5293, and 5295, and the 
criteria arising out of revisions to the codes related to 
spine disabilities effective in and after September 2002.

A 40 percent rating under pre-amended DC 5293 required severe 
recurring attacks with intermittent relief and a 60 percent 
rating required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, appropriate to 
the site of the diseased disc, with little intermittent 
relief.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under DC 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
favorable ankylosis or forward flexion of the thoracolumbar 
spine of 30 degrees or less warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, DCs 5235-5243 (effective as of September 
26, 2003).  Diagnostic Code 5293 was renumbered DC 5243, 
effective September 26, 2003.

The Veterans Claims Court has held where a diagnostic code is 
not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40, and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  However, the General Counsel for VA held that DC 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this code.  VAOPGCPREC 36-97 
(Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under DC 5293 based upon symptomatology which 
includes limitation of motion, the rating schedule indicates 
that consideration must be given to 38 C.F.R. §§ 4.40 and 
4.45, notwithstanding the maximum rating available under a 
different diagnostic code.  The provisions of § 4.14 indicate 
that the evaluation of the same disability or manifestation 
under various diagnoses is to be avoided.  See also 
VAOPGCPREC 23-97, paragraph 3.  

The Court has also indicated that the same symptomatology for 
a particular condition should not be evaluated under more 
than one diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  The provisions of § 4.7 state that, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  In Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court also determined that if a 
claimant is already receiving the maximum disability rating 
available, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable.

Application of Pre-Amended Criteria Prior to February 13, 
2008

With the exception of periods of normal or almost normal 
limitation of motion revealed by VA examination in June 2000 
and October 2001, and more severely limited motion 
demonstrated in spine examinations from October 2004 and 
April 2005 (although April 2005 VA peripheral nerves 
examination demonstrated full flexion), the Board finds that 
the veteran's limitation of motion during this period would 
be best characterized as mild to moderate, and at most 
consistent with a 20 percent rating under pre-amended DC 5292 
for moderate limitation of lumbar motion.  

The Board does not find that such limitation is consistent 
with severe limitation of lumbar motion based on an 
approximately seven month period of more severely limited 
motion between spine examinations in October 2004 and April 
2005.  It should also be noted that 40 percent was the 
maximum rating for severe limitation of lumbar motion under 
pre-amended DC 5292.  

The Board notes that pre-amended DC 5295 provided a maximum 
rating of 40 percent for severe lumbosacral strain, which 
required criteria such as marked limitation of forward 
bending, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, which were also 
not demonstrated prior to February 13, 2008.  However, while 
the Board is therefore unable to assign a rating in excess of 
40 percent for the veteran's lumbar spine disability prior to 
February 13, 2008, under either pre-amended DC 5292 or 5295, 
his low back disability has been rated as 40 percent 
disabling under pre-amended DC 5293, and the Board will 
therefore consider whether this provision warrants the 
assignment of a higher rating.  

The Board finds, however, that prior to February 13, 2008, 
the next and highest rating of 60 percent under pre-amended 
DC 5293 is not warranted with respect to the veteran's lumbar 
spine disability.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings, appropriate to the site of the 
diseased disc, with little intermittent relief.

While there were isolated relevant neurological findings such 
as absent ankle jerks as far back as June 2000 and October 
2001, and evidence of muscle spasm in October 2004 and April 
2005, there was never a contemporaneous finding of absent 
ankle jerks and muscles spasms prior to February 13, 2008, 
and the Board finds this particularly significant, especially 
given the fact that the veteran's lower extremity 
radiculopathy has never been confirmed by EMG.  

Consequently, since the Board finds that the veteran's 
neurological symptoms prior to February 13, 2008, do not more 
nearly approximate more than mild to moderate intervertebral 
disc syndrome under pre-amended DC 5293 (which corresponds to 
not more than a 20 percent rating), the Board finds that a 
preponderance of the evidence is clearly against a 60 percent 
rating for the veteran's low back disability prior to 
February 13, 2008.  

Application of Pre-Amended Criteria After February 13, 2008

With respect to the evidence in and after February 13, 2008, 
the Board finds that the evidence warrants the assignment of 
a 60 percent rating for pronounced intervertebral disc 
syndrome under pre-amended DC 5293.  More specifically, the 
Board has carefully examined the results of the VA 
examination on February 13, 2008, and concludes that while 
limitation of motion continues to be of a moderate nature, 
findings now include both moderate muscle spasm and trace 
Achilles muscle reflexes, and despite the fact that EMG 
findings do not provide evidence of radiculopathy, the Board 
will give the veteran the benefit of the doubt, and conclude 
that his clinical symptoms more nearly approximate the 
criteria for pronounced intervertebral disc syndrome under 
pre-amended DC 5293, effective from the date of the VA spine 
examination of February 13, 2008.  

Entitlement to Higher Ratings under the Amended Criteria

Having established that the veteran is entitled to a 60 
percent rating for his lumbar paravertebral myositis with 
bulging disc, effective only from February 13, 2008, under 
pre-amended DCs 5292, 5293 and 5295, the Board will further 
examine whether any of the revisions to the rating criteria 
for the spine entitle the veteran to higher ratings.  

Here, there is no medical evidence of incapacitating episodes 
that have been shown to require periods of bed rest 
prescribed and treated by a physician.  The regulations 
clearly establish that the bed rest be prescribed and treated 
by a physician, and there is no evidence of any bed rest that 
has been made necessary by virtue of the veteran's lumbar 
spine disability and prescribed by a physician.  In fact, the 
results of the February 13, 2008, VA spine examination reveal 
that the veteran specifically denied such episodes.  
Moreover, 60 percent is the highest rating available under 
the criteria based on incapacitating episodes.  

The veteran's orthopedic disability in the lumbar spine may 
be assessed as 20 percent disabling based on limitation of 
motion that is mechanical in nature.  However, while there is 
diagnostic evidence of disc disease, and some clinical 
findings of absent ankle jerk and muscle spasm, October 2005 
EMG did not reflect evidence of L5-S1 radiculopathy.  Thus, 
the Board finds there is no basis to assign a separate, 
compensable rating for impairment of any nerve.    

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, higher ratings would still not be warranted.  More 
specifically, 50 and 100 percent ratings would be permitted 
for unfavorable ankylosis of the entire thoracolumbar spine 
and spine, respectively, but such findings have never been 
shown.  The Board also notes that the since 40 percent 
continues to be the highest rating available for 
thoracolumbar limitation of motion, in view of the fact that 
the veteran is in receipt of a 40 percent rating prior to 
February 13, 2008, and a 60 percent rating after that date, 
there would be no basis to assign a higher rating for pain.  
See Johnston, supra.  

In summary, after reviewing all applicable diagnostic codes, 
the Board finds that a preponderance of the evidence is 
against entitlement to a rating in excess of 40 percent for 
the veteran's lumbar spine disorder prior to February 13, 
2008, but that it supports entitlement to a 60 percent rating 
as of that date.  

III.  Entitlement to an Effective Date Earlier than December 
8, 1999, for the Award of a 40 percent Rating for Lumbar 
Paravertebral Myositis with Bulging Disc

It is maintained that a 40 percent evaluation for lumbar 
paravertebral myositis with bulging disc should be assigned 
from an earlier date, and the Board finds that this includes 
consideration of entitlement to an evaluation in excess of 10 
percent, the rating that was in effect prior to the 
assignment of the 40 percent rating.  

In general, except as provided in 38 C.F.R. § 3.400(o)(2) 
(2007) and 38 C.F.R. § 3.401(b) (2007), the effective date of 
a claim for increased rating is the date of receipt of claim 
or date entitlement arose, whichever is later.  The subject 
claim for increased rating was filed on December 8, 1999.

38 U.S.C.A. § 5110(b)(2) (West 2002) provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  See also 38 C.F.R. 
§ 3.400(o)(2) (to the same effect).

The applicable statutory and regulatory provisions require 
that the Board examine all the evidence of record to 
determine the "earliest date of which," within the year prior 
to the claim, the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 
3.400(o)(2), 3.155(a) (2007); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); Servello v. Derwinski, 3 Vet. App. 196 
(1992).  38 C.F.R. § 3.155 (2007) provides the following:

(a) Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by [VA], . . . may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought.  Upon 
receipt of an informal claim, if a formal 
claim has not been filed, an application 
form will be forwarded to the claimant 
for execution.  If received within 1 year 
from the date it was sent to the 
claimant, it will be considered filed as 
of the date of receipt of the informal 
claim.

(b) A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written.

(c) When a claim has been filed which 
meets the requirements of § 3.151 or § 
3.152, an informal request for increase 
or reopening will be accepted as a claim.

Under the provisions of 38 C.F.R. § 3.157 (2007), the 
effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  (38 C.F.R. 
§ 3.155).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b) provides as 
follows:

(1) The date of outpatient or hospital 
examination or date of admission to a VA 
or uniformed services hospital will be 
accepted as the date of receipt of a 
claim.  The provisions of this paragraph 
apply only when such reports relate to 
examination or treatment of a disability 
for which service-connection has 
previously been established or when a 
claim specifying the benefit sought is 
received within one year from the date of 
such examination, treatment or hospital 
admission.

(2) The date of receipt of evidence from 
a private physician or lay person will be 
accepted when the evidence furnished by 
or in behalf of the claimant is within 
the competence of the physician or lay 
person and shows the reasonable 
probability of entitlement to benefits.

The record reflects that a June 9, 1999, Board decision 
granted a 10 percent, but not greater, rating for the 
veteran's lumbar paravertebral myositis with bulging disc.  
The veteran did not appeal the Board's decision to the 
Veterans Claims Court.  The Board decisions are final and 
subject to revision only on the grounds of clear and 
unmistakable error (CUE).  38 U.S.C.A. § 7111(a) (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2007).  

In an August 1999 rating decision, the RO assigned the 10 
percent rating, effective from September 14, 1995, and a July 
2000 rating decision increased the rating to 40 percent, 
effective from the date of the veteran's claim for increased 
rating of December 8, 1999.  

During a period of one year prior to the December 8, 1999, 
claim to reopen, the record reflects that the veteran 
received additional VA treatment for this service-connected 
disability, beginning on June 17, 1999, at which time he was 
screened by a nurse for a future appointment relating to his 
low back.  At the time of his appointment on June 29, 1999, 
he complained of low back pain radiating into the right hip 
and thigh, and the diagnosis was rule out herniated nucleus 
pulposus of the lumbar spine.  

In October 1999, the veteran complained of constant low back 
pain and the assessment was symptomatic lumbosacral disc 
bulge with associated iliolumbar myositis.  In November 1999, 
his low back problem continued to be identified as 
symptomatic lumbosacral bulging disc with iliolumbar 
myositis.

In summary, the Board finds that for the period of June 17, 
1999, to December 8, 1999, the available VA treatment records 
indicate that the veteran was experiencing symptoms that at 
least one examiner found to be associated with his service-
connected bulging disc, and while the Board does not find 
that there are sufficient clinical findings of radiculopathy 
to warrant a 40 or 60 percent rating for severe or pronounced 
intervertebral syndrome, giving the veteran the benefit of 
the doubt, the Board concludes that the complaints and 
treatment during this period are consistent with moderate 
recurring attacks of intervertebral disc syndrome for which a 
20 percent rating may be assigned, effective from June 17, 
1999.  38 C.F.R. § 4.71a, DC 5293.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(1) (2007).


ORDER

Entitlement to a rating in excess of 40 percent for lumbar 
paravertebral myositis with bulging disc prior to February 
13, 2008, is denied.

Entitlement to a 60 percent, but not greater, rating for 
lumbar paravertebral myositis with bulging disc, effective 
from February 13, 2008, is granted, subject to the 
regulations applicable to the payment of monetary benefits.

Entitlement to an effective date earlier than December 8, 
1999, for the assignment of a 40 percent rating for lumbar 
paravertebral myositis with bulging disc is denied.  

Entitlement to an effective date of June 17, 1999, for the 
assignment of a 20 percent, but not greater, rating for 
lumbar paravertebral myositis with bulging disc, is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


